By a previous decision of this court rendered July 15, 1968 on this appeal from a judgment of the County Court, Dutchess County, rendered June 15, 1966, this ease was remitted to the trial court for a de novo hearing to determine whether the evidence taken from defendant was admissible at the trial; and the appeal has been held in abeyance in the interim {People v. Battle, 30 A D 2d 842). The hearing has been held and an order thereon has been made adverse to defendant, dated December 5, 1968. Judgment affirmed. No opinion. Christ, P. J., Brennan, Hopkins and Benjamin, JJ., concur. (Beldock, P. J., deceased.)